DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2020, 7/9/2021and 12/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show, in Fig. 4, the arrows corresponding to UE2 and UE3 at t3 and UE1 and UE6 at t5 as described in the specification (page 22, ll. 5-6 and 12-13).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Objections
Claim 26 is objected to because of the following informalities:  claim 26 is directed to a computer program but is written as a dependent claim that depends from method claim 1 so it is unclear whether this claim is directed to a method or a computer program.  Examiner suggest explicitly reciting all the limitations of claim 1 so it is clear this claim is not a method claim. Appropriate correction is required.

Claims 8 and 13 are objected to because of the following informalities: “a plurality of subsets” in claim 8, line 3 is the same or different plurality than “a plurality of said subsets” in claim 8, line 4.  Examiner suggest amending the limitation “a plurality of said .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does not fall within at least one of the four categories of patent eligible subject matter because claim 26 is directed to computer software per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 20-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0034845 (hereinafter Liu).
Regarding claims 1, 23 and 26, Liu discloses a program / apparatus / method, comprising: causing a grant free uplink data transmission from a device using one of a plurality of subsets of a set of physical resource blocks (Fig. 3; [0023][0033][0038]: details a CTU access region associated with a grant free transmission scheme; each access region occupying a predefined number of PRBs), each subset being associated with a transmission scheme (Fig. 3; [0038]-[0041]: details size of the CTU regions is taken into account so that UEs are not mapped to the same subset of available time-frequency resources), at least a plurality of said subsets being associated with different transmission schemes (Fig. 3; [0040]-[0041]: details appropriate MCS level, as different transmission schemes). 

Regarding claim 2, Liu discloses receiving information providing an initial configuration for said subsets of said set of physical resource blocks (Figs. 1-2; [0029], [0031]-[0032]: details the grant-free uplink transmission scheme may be defined by BS via high level signaling or it may be pre-defined by a standard and implemented in UE).

Regarding claim 3, Liu discloses receiving from an access point information defining which of said subsets is to be used for said grant free uplink transmission (Figs. 1-2; [0029], [0031]-[0032]: details configuration for various CTU access regions defined by BS).  

Regarding claim 4, Liu discloses determining in said device which of said subsets is to be used and using said determined subset for said grant free uplink transmission (Figs. 1-2; [0029], [0031]-[0032]: details the grant-free uplink transmission scheme may be pre-defined by a standard and implemented in UE).  

Regarding claim 5, Liu discloses determining in said device which of said subsets is to be used and causing information about the determined subset to be provided to the access point ([0037]-[0040]: details link adaptation from UEs to base stations is provided to improve spectrum efficiency). 
 
Regarding 6, Liu discloses a method, comprising: causing information to be provided to a device, said information indicating which of a plurality of subsets of a set of physical resource blocks is to be used by said device for grant free uplink transmissions (Fig. 4; [0042]-[0043],[0047]: details grant-free transmission scheme with link adaptation… indicate to UE), each subset being associated with a transmission scheme (Fig. 4; [0042]-[0043]: details transmission scheme may use one or more CTU access regions), at least a plurality of said subsets being associated with different transmission schemes (Fig. 4; [0041]-[0043]: details MCS index).  

Regarding claim 7, Liu discloses causing further information to be provided to said device, said further information indicating that said device is to use a different one of said plurality of subsets for grant free uplink transmissions (Fig. 4; [0045]-[0046]: details link adaptation scheme).  

Regarding claim 8, Liu discloses a method, comprising: causing information to be provided to a device, said information indicating that said device is to use a different one (Fig. 4; [0044]-[0047]: details grant-free transmission scheme with link adaptation… indicate to UE), each subset being associated with a transmission scheme (Fig. 4; [0045]-[046]: details CTU access regions based on amount of resource overloading in the CTU access region), at least a plurality of said subsets being associated with different transmission schemes (Fig. 4; [0045]-[0046]: details MCS level corresponds to different SCMA code book sets and code rates in SCMA). 

Regarding claim 9, Liu discloses transmitting information to said device providing an initial configuration for said subsets of said set of physical resource blocks for grant free uplink transmission (Figs. 1-2; [0029], [0031]-[0032]: details the grant-free uplink transmission scheme may be defined by BS via high level signaling or it may be pre-defined by a standard and implemented in UE).  

Regarding claim 10, Liu discloses determining that a different subset is to be used by said device for grant free uplink transmissions (Figs. 1-2; [0029], [0031]-[0032][0038]: details grant-free uplink transmission scheme assigns unique, identifying CTU index to each CTU in the CTU access regions… size of the CTU regions is taken into account so that UEs are not mapped to the same subset of available time-frequency resource).

Regarding claim 11, Liu discloses receiving information from the device indicating which of said subsets said device proposes to use for grant free uplink (Fig. 7, 514: details send uplink transmission including data and MCS index).  

Regarding claim 12, Liu discloses using the received information from the device to determine which of said subsets should be used by said device for grant free uplink transmissions (Fig. 11: details send link adaptation).  

Regarding claim 13, Liu discloses causing further information to be provided to said device, said further information indicating which of said plurality of subsets of the said set of physical resource blocks is to be used by said device for grant free uplink transmissions (Fig. 11: details send link adaptation).  

Regarding claim 14, Liu discloses wherein at least one transmission scheme of said transmission schemes comprises at least one of: a modulation and coding scheme and transmit power level (Fig. 11; [0081]: details MCS level and power transmission level).  

Regarding claim 15, Liu discloses wherein different ones of a plurality of said subsets are associated with different numbers of physical resource blocks (Figs. 2-3; [0031]-[0032]: details CTU access regions using different configurations).  

Regarding claim 20, Liu discloses wherein one of said subsets is a default subset, said default subset being initially used in said grant free uplink transmission ([0029]: details grant-free uplink transmission scheme may define multiple CTU access regions… may be predefined…).

Regarding claim 21, Liu discloses wherein said default subset has a largest bandwidth of said subsets ([0029]: details regions may exist in one or more frequency bands and may occupy the entire uplink transmission bandwidth or a portion of the total bandwidth).  

Regarding claim 22, Liu discloses wherein said transmission comprises a hybrid automatic repeat request retransmission ([0037]: details HARQ).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of WO 2017039564 (hereinafter Intel).
Regarding claim 16, Liu does not explicitly teach wherein said set of physical resource blocks comprises N physical resource blocks divided into a plurality of levels.
(p. 10, l. 19-p.13, l. 25: details MCS level and NPRB).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Intel and include said set of physical resource blocks comprises N physical resource blocks divided into a plurality of levels of Intel with Liu. Doing so would thereby increase transmission robustness (Intel, at p. 12, ll.1-2).

Regarding claim 17, Liu does not explicitly teach wherein the number of subsets in a level is 2x where X is a level number and a first level is level 0.
However, Intel teaches wherein the number of subsets in a level is 2x where X is a level number and a first level is level 0 (p. 10, l. 19-p.13, l. 25: details Table modulation index/order; virtual transmission parameters; MCS level; the lowest MCS = 0).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Intel and include wherein the number of subsets in a level is 2x where X is a level number and a first level is level 0 of Intel with Liu. Doing so would thereby increase transmission robustness (Intel, at p. 12, ll.1-2).

Regarding claim 18, Liu does not explicitly teach wherein the number of physical resource blocks of a subset of a level is of N/2x.
(p. 10, l. 19-p.13, l. 25: details virtual number of resource blocks; Table).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Intel and include wherein the number of physical resource blocks of a subset of a level is of N/2x of Intel with Liu. Doing so would thereby increase transmission robustness (Intel, at p. 12, ll.1-2).

Regarding claim 19, Liu does not explicitly teach wherein the transmission scheme of a respective subset is dependent on the level. 
However, Intel teaches wherein the transmission scheme of a respective subset is dependent on the level (p. 10, l. 19-p.13, l. 25: details modifying one or more of the grant-less PUSCH uplink transmission parameters; MCS level; Table MCS index; scaling factor). 
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Intel and include wherein the transmission scheme of a respective subset is dependent on the level of Intel with Liu. Doing so would thereby increase transmission robustness (Intel, at p. 12, ll.1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noh (US 2018/0270799) downlink control information design for network coordination.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASPER KWOH/           Patent Examiner, Art Unit 2415